87 F.3d 1308
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fitzroy BLAKE, a/k/a Gladstone Neysmith, Plaintiff-Appellant,Benjamin Braxton;  Thomas E. Robertson, Plaintiffs,v.Unknown IRVIN, Lieutenant;  L.H. Brezee;  Eunice Belvin;Unknown or Unidentif;  A.S. Mathews, Jr., Sheriff,Defendants-Appellees.
No. 96-6160.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.
Decided:  June 5, 1996.

Fitzroy Blake, Appellant Pro Se.  David Wayne Robinson, Michael Paul Falzone, HIRSCHLER, FLEISCHER, WEINBERG, COX & ALLEN, Richmond, Virginia;  Carlyle Randolph Wimbish, III, Marvin Pierce Rucker, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment to some Defendants, and dismissing other Defendants in his 42 U.S.C. § 1983 (1988) civil action.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This Court may exercise jurisdiction only over final orders,1 and certain interlocutory and collateral orders.2  Because there is at least one Defendant remaining, the order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.



1
 28 U.S.C. § 1291 (1988)


2
 28 U.S.C. § 1292 (1988);  FED. R. CIV. P  . 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949)